EXHIBIT 10.2

 

FIRST AMENDMENT

TO

CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT

 

First Amendment to Convertible Promissory Note Purchase Agreement (this “First
Amendment”), effective as of January 12, 2015, is entered into by and among
Kesselring Holding Corporation, a Delaware corporation (the “Company”), and
James K. Toomey, an individual with his business address at 6425 28th Avenue
East, Bradenton, Florida 34208 (the “Investor”).

 

RECITALS

 

WHEREAS, the parties hereto entered into a Convertible Promissory Note Purchase
Agreement, dated as of October 24, 2014 (the “Original Purchase Agreement”),
whereby the parties formalized $90,000 of borrowings made by the Company from
the Investor time to time from October 2013 through September 17, 2014 (“Covered
Period”) to conduct its business and pay certain specified costs;

 

WHEREAS, during the Covered Period the Investor made six separate loan advances
to the Company in aggregate principal amount of Ninety Thousand Dollars
($90,000) in such principal amounts and on or about such dates as set forth in
Exhibit A hereto (each such advance, a “Loan” and collectively the “Loans”);

 

WHEREAS, each loan was evidenced by a convertible promissory note in the
principal amount of such Loan issued to the Investor (each, a “Convertible Note”
and collectively the, “Convertible Notes”), which Convertible Notes for all such
Loans were issued and delivered by Company concurrently with the execution of
the Original Purchase Agreement;

 

WHEREAS, upon the occurrence of certain triggering events (a “Determination
Date”), each of the Convertible Notes shall be convertible, in whole or in part,
at the option of the holder at any time prior to the maturity date thereof, into
shares of common stock, par value $0.0001 per share, of the Company (“Common
Stock”), at the then-Conversion Price;

 

WHEREAS, the Conversion Price under each of the Convertible Notes was defined as
the average of the mean of the bid and asked prices of Common Stock as quoted on
any inter-dealer quotation system or pink sheets (as reported by the Wall Street
Journal or, if not reported thereby, any other authoritative source selected by
the Company) for the ninety (90) consecutive full trading days in which such
shares were traded ending at the close of trading on the fifth business day
preceding the Determination Date; and

 

WHEREAS, the parties have agreed that the Conversion Price, as defined, is
variable and, based on the limited trading in the Company’s stock, makes it
difficult to assess the number of shares that may be issuable thereunder and
that a fixed rate Conversion Price in excess of the current market price for the
Common Stock, subject to certain anti-dilution protections, would be in the best
interest of the parties

 

 
1


--------------------------------------------------------------------------------




 

NOW, THEREFORE, consideration of the above and mutual representations,
warranties, covenants, and agreements herein contained, the parties hereby agree
as follows:

  

1. Amendments to the Convertible Notes

 

The parties hereby agree that each of the Convertible Notes representing each of
the Loans identified in Exhibit A shall be amended as follows

 

(A) Definitions. The following revisions shall be made to the definitions set
forth in Section 5(d) of the original Conversion Notes:

 

(I) Section 5(d)(i) of each of the Conversion Notes shall be amended by deleting
the definition of “Conversion Price” in its entirety and by insertion, in lieu
thereof the following:

 

“(i) The term “Conversion Price” shall be $0.01 per share of Common Stock,
subject to adjustment as provided in Section 5(e) hereof.”

 

(II) The following shall be added as a new Section 5(d)(iv) to each of the
Conversion Notes:

 

“(iv) The term “Conversion Shares” shall be those shares of Common Stock issued
upon Conversion of this Note.”

 

(B) Anti-Dilution Provisions. The following new Section 5(e) shall be added to
each of the Conversion Notes:

 

“(e) Anti-Dilution Provisions. The number and kind of securities and other
property that may be acquired upon the conversion of this Note and the
Conversion Price shall be subject to adjustment, from time to time, upon the
happening of any of the following events:

 

(i) In the event that the Company shall declare, pay, or make any dividend upon
its outstanding shares of Common Stock payable in Common Stock or shall effect a
subdivision of the outstanding Common Stock into a greater number of shares of
Common Stock, then the number of Conversion Shares that may thereafter be
purchased upon the exercise of the rights represented hereby shall be increased
in proportion to the increase in the number of outstanding shares of Common
Stock through such dividend or subdivision, and the Conversion Price shall be
decreased in such proportion. In case the Company shall at any time combine the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, the number of Conversion Shares that may thereafter be acquired upon the
exercise of the rights represented hereby shall be decreased in proportion to
the decrease through such combination and the Conversion Price shall be
increased in such proportion.

 

 
2


--------------------------------------------------------------------------------




 

(ii) In the event that the Company declares, pays, or makes any dividend or
other distribution upon its outstanding shares of Common Stock payable in
securities or other property (excluding cash dividends and dividends payable in
shares of Common Stock, but including, without limitation, shares of any other
class of the Company’s stock or stock or other securities convertible into or
exchangeable for shares of Common Stock or any other class of the Company’s
stock or other interests in the Company or its assets), a proportionate part of
those securities or that other property shall be set aside by the Company and
delivered to the Holder in the event that the Holder exercises his Optional
Conversion Right with respect to this Note. The securities and other property
then deliverable to the Holder upon the conversion of this Note shall be in the
same ratio to the total securities and property set aside for the Holder as the
number of Conversion Shares with respect to which this Note is then converted is
to the total number of Conversion Shares that may be acquired pursuant to this
Note at the time the securities or property were set aside for the Holder.”

 

(C) Conversion Price Adjustments. The following new Section 5(f) shall be added
to each of the Conversion Notes:

 

“(f) Conversion Price Adjustments. Except as otherwise provided in this Section
5, upon any adjustment of the Conversion Price, the Holder shall be entitled to
purchase, based upon the new Conversion Price, the number of shares of Common
Stock, calculated to the nearest full share, obtained by: (i) multiplying the
(A) number of Conversion Shares that may be acquired pursuant to this Note
immediately prior to the adjustment of the Conversion Price by (B) the
Conversion Price in effect immediately prior to its adjustment, and (ii)
dividing the product so obtained in clause (i) by the new Conversion Price.”

 

(D) Prior Notice of a Sale of the Company. Section 5(d) of the original
Convertible Notes “Notice of a Sale of the Company” shall be renumbered as
Section 5.4(g).

 

2. Defined Terms. All terms which are capitalized but are not otherwise defined
herein shall have the meaning ascribed to them in the Original Subscription
Agreement.

 

3. Inconsistent Provisions. All provisions of the Original Subscription
Agreement which have not been amended by this First Amendment shall remain in
full force and effect. Notwithstanding the foregoing to the contrary, to the
extent that there is any inconsistency between the provisions of the Original
Subscription Agreement and this First Amendment, the provisions of this First
Amendment shall control and be binding.

 

4. Counterparts. This First Amendment may be executed in one or more
counterparts, all of which taken together shall constitute a single instrument.
Execution and delivery may be by facsimile transmission.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 
3


--------------------------------------------------------------------------------




   

IN WITNESS WHEREOF, each of the parties has caused this First Amendment to be
executed on its behalf all as of the date first written above.

 

  COMPANY:           KINGFISH HOLDING CORPORATION,     a Delaware corporation  
          By:  /s/ Ted Sparling       Ted Sparling, President & CEO  

 

INVESTOR:       /s/ James K. Toomey   James K. Toomey  

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CONVERTIBLE PROMISSORY NOTE PURCHASE
AGREEMENT (FEBRUARY 10, 2015)]

 

 
4


--------------------------------------------------------------------------------




 

EXHIBIT A

 

Convertible Notes for Loan Advances

 

Date of Loan Advance

  Principal Amount of Loan Advance        

October 23, 2013

 

$

10,000

 

November 13, 2013

 

$

10,000

 

January 13, 2014

 

$

10,000

 

April 24, 2014

 

$

20,000

 

May 22, 2014

 

$

20,000

 

September 17, 2014

 

$

20,000

 

Aggregate Loan Amount

 

$

90,000

 

 

 

5

--------------------------------------------------------------------------------

 